Citation Nr: 1438809	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for a lower back strain with degenerative joint disease and degenerative disc disease of the lumbosacral spine, currently rated as 10 percent disabling prior to January 30, 2013; and rated as 20 percent disabling effective January 30, 2013.

2.  Entitlement to an increased rating for a left shoulder (non dominant) rotator cuff strain with degenerative arthritis currently rated as 10 percent disabling prior to January 30, 2013; and rated as 20 percent disabling effective January 30, 2013.

3.  Entitlement to an increased rating for osteophytic disease of the cervical spine and chronic neck strain with degenerative disc disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO issued a March 2013 rating decision in which it increased the Veteran's ratings for his lumbar spine disability and left shoulder disability.  The increased ratings (each from 10 percent to 20 percent) became effective January 30, 2013 and therefore did not date back to the date of receipt of the claim (October 23, 2008).  Consequently, there are two different time periods to consider.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's August 2014 Brief (in Virtual VA), he stated that his disabilities are more severe than what was noted on the January 2013 examination report.  Moreover, the Board notes that the January 2013 examination report is inadequate, for the reasons discussed below.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment. The January 2013 VA examination report indicates that the Veteran reported flare-ups of his lumbar spine disability, cervical spine disability, and left shoulder disability.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported the Veteran's subjective complaints and described his symptoms, which include flare-ups.  

In this case, range of motion findings were provided.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the Veteran's lumbar spine, cervical spine, and left shoulder function.

Finally, the Board notes that in his August 2014, the Veteran sought extraschedular ratings.  However, no evidence was presented that the Veteran experienced such related factors as marked interference with employment or frequent periods of hospitalization.  If such evidence is presented, then the RO should consider whether extraschedular ratings are warranted.

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of lumbar spine, cervical spine, and left shoulder disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  (Even if flare-ups are denied upon examination, the examiner must still estimate the functional impact of the previously reported flare-ups.)

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  If the Veteran presents evidence that the aforementioned disabilities result in marked interference with employment or frequent periods of hospitalization, then the RO should consider whether extraschedular ratings are warranted.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



